                     Case 7:20-cv-01332-PMH Document 53 Filed 10/14/20 Page 1 of 2




                                                                                                         WWW.RIVKINRADLER.COM

                                                                                                         926 RXR Plaza
                                                                                                         Uniondale, NY 11556‐0926
                                                                                                         T 516.357.3000 F 516.357.3333


M I C H E L L E A. B H O L A N
PARTNER
(516) 357-3431
michael.versichelli@rivkin.com
                                                               October 14, 2020


VIA ECF

The Honorable Philip M. Halpern, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 1007

             Re:       Stephenson v. Exclusive Motor-Sports LLC, et al.
                       Docket No. 20-cv-01332(PMH)
                       RR File No.: 000970-00067

Dear Judge Halpern:

         I write on behalf of Bethpage Federal Credit Union (“BFCU”), a Defendant in the above-referenced
case. Specifically, I write seeking clarification of Your Honor’s Memo Endorsement (the “Memo”) issued
earlier today in response to the letter motion filed by counsel for the Exclusive Motor Defendants [D.E. 51]
seeking, on behalf of all Defendants, an extension of the deadline to respond to Plaintiff’s second amended
complaint (the “Letter”).

        As set forth in the Letter, BFCU joined in the Exclusive Motor Defendants’ request for an extension
and authorized counsel for the Exclusive Motor Defendants to submit the Letter on BFCU’s behalf. The So
Ordered version of the Letter states that the “time for defendants to answer or otherwise move with respect
to the second amended complaint is extended to 11/4/2020.” (Emphasis added). While the Memo contains
the same language, it also states the following: “Exclusive Motor Cars LLC answer due 11/4/2020;
Exclusive Motor Sports & Collision Center LLC answer due 11/4/2020; Exclusive Motor-Sports LLC
answer due 11/4/2020.”

        In an abundance of caution, given that the Memo does not expressly reference BFCU, I write to
confirm that BFCU’s deadline to answer or otherwise move with respect to Plaintiff’s second amended
complaint is likewise extended to November 4, 2020. As explained in the Letter, Plaintiff has advised the
parties that she intends to seek leave to file a third amended complaint and, thus, the parties will not know
if the second or third amended complaint is the operative complaint until the Court rules on Plaintiff’s
anticipated motion.



66 South Pearl Street, 11th Floor   25 Main Street                       477 Madison Avenue                    2649 South Road
Albany, NY 12207‐1533               Court Plaza North, Suite 501         New York, NY 10022‐5843               Poughkeepsie, NY 12601‐6843
T 518.462.3000 F 518.462.4199       Hackensack, NJ 07601‐7082            T 212.455.9555 F 212.687.9044         T 845.473.8100 F 845.473.8777
                                    T 201.287.2460 F 201.489.0495
                Case 7:20-cv-01332-PMH Document 53 Filed 10/14/20 Page 2 of 2


RIVKIN RADLER LLP
  The Honorable Philip M. Halpern, U.S.D.J.
  October 14, 2020
  Page 2


           The Court’s attention to this matter is greatly appreciated.




                                                 Respectfully submitted,

                                                 RIVKIN RADLER LLP

                                                 Michelle A. Bholan

                                                 Michelle A. Bholan
  cc: All counsel of record (via ECF)




  4996019.v1
